                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION

                                    NO: 4:20-CV-00083-M

JAMES D. WALKER,                                  )
LEAH K. WALKER                                    )
                                                  )   .
       Plaintiffs,                                )
                                                  )       ORDER
v.                                                )
                                                  )
"AMERICAN BANKERS INSURANCE                       )
COMPANY OF FLORIDA, and                           )
ASSURANT, INC.,                                   )
                                                  )
       Defendants.                                )



       For good cause shown, the Joint Motion for Limited Relief from Stay [DE 26] is

GRANTED. The temporary stay imposed on September 21, 2020 is lifted for the limited purpose

of serving a subpoena duces tecum on Brent Norman Construction ("BNC") and filing any motion

necessary to seek an order compelling compliance with that subpoena.


       SO ORDERED this       'ZZ
                                   Jday of December, 2020.

                                            tj{,v0v; [ m~s zr-
                                           RICHARD E. MYERS II
                                           UNITED STATES DISTRICT JUDGE




        Case 4:20-cv-00083-M Document 28 Filed 12/23/20 Page 1 of 1
